Name: 2010/729/EU: Commission Decision of 30Ã November 2010 on the clearance of the accounts of the paying agency of Estonia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2009 financial year (notified under document C(2010) 8275)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  agricultural policy;  EU finance; NA;  Europe;  regions and regional policy;  budget
 Date Published: 2010-12-01

 1.12.2010 EN Official Journal of the European Union L 315/32 COMMISSION DECISION of 30 November 2010 on the clearance of the accounts of the paying agency of Estonia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2009 financial year (notified under document C(2010) 8275) (Only the Estonian text is authentic) (2010/729/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 39 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Commission Decision 2010/257/EU (2) cleared, for the 2009 financial year, the accounts of all the paying agencies except for the Estonian paying agency PRIA. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure in the field of rural development measures on the integrality, accuracy and veracity of the accounts submitted by the Estonian paying agency PRIA. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Estonian paying agency PRIA concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF), in respect of the 2009 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, the Member State pursuant to this Decision in the field of rural development measures applicable in Estonia are set out in Annex I and Annex II. Article 2 This Decision is addressed to the Republic of Estonia. Done at Brussels, 30 November 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 112, 5.5.2010, p. 10. ANNEX I CLEARANCE OF THE PAYING AGENCIES ACCOUNTS FINANCIAL YEAR 2009  EAGF RURAL DEVELOPMENT EXPENDITURE IN NEW MEMBER STATES Amount to be recovered from or paid to the Member State MS 2009  Expenditure for the paying agencies for which the accounts are Total a + b Reductions Total Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of interim payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f EE EUR 2 721 225,72 0,00 2 721 225,72 0,00 2 721 225,72 0,00 2 721 225,72 (1) As payments have reached 95 % of the financial plan, the balance will be settled during the closure of the programme. ANNEX II CLEARED EXPENDITURE BY EAGF RURAL DEVELOPMENT MEASURE FOR EXERCISE 2009 IN NEW MEMBER STATES DIFFERENCES BETWEEN ANNUAL ACCOUNTS AND DECLARATIONS OF EXPENDITURE ESTONIA No Measures Expenditure 2009 Annex I column a Reductions Annex I column d Amount cleared for 2009 Annex I column e i ii iii = i + ii 1 Less-favoured areas 4 309,58 4 309,58 2 Agri-environment 2 277 454,54 2 277 454,54 3 Afforestation of agricultural land 3 217,50 3 217,50 4 Support for semi-substance farms 40 203,13 40 203,13 5 Meeting standards  187 999,27  187 999,27 6 Complements in direct payments 1 506,86 1 506,86 7 Technical assistance 2 307,41 2 307,41 8 Sapard 0,00 0,00 9 Natura 2000 675 686,39 675 686,39 Total 2 721 225,72 0,00 2 721 225,72